DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of species II with traverse the reply filed on  is acknowledged.  The traversal is on the grounds that “species I, II, III, IV, and V are not patentably distinct…paragraph [0026] states that the invention aims at providing a technical solution of detecting the angle information… “
  This is not found persuasive because, the different species aim at reaching solutions utilizing different procedures, steps or techniques to achieve the goals. As stated in the restriction requirement  	The embodiment depicted in Figs 1 and 3, species I, requires that locator station 100 to communicate directly with client-based electronic 110 and detect and calculates rotation angle information, where without a request, a packet is transmitted from LS-100 to CBED-110 through SBED-105 when CBED-110 and SBED-105 are successfully paired and requires that SBED-105 receives the rotation angle and/or a request from CBED-110 and SBED-105 sends the request for a packet signal to LS-100 which provides a response to the request. The embodiment depicted in Fig 4, species III, requires no direct communication between LS-100 and CBED-110 and the LS-100 pushes/transmits information to the SBED 105 an the SBED 105 filters out the information to be sent to the CBED-110 based on data filter policy. The embodiment depicted in Figs. 6-8, species IV, require the SBED-105 to send audio navigation signals to CBED-110 according to a specific suggestion route based on a user command. And, The embodiment depicted in Figs. 9-10, species V is related to generating alarm signals to a first SBED 105 and second SBED 105 when it is determined that they will collide. Although some of the steps are similar in all of the inventions, each of the species follow a very specific set of steps to arrive to the solutions; therefore, prompting a serious burden on the side of the examiner.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180091924 A1 (Jochen Hammerschmidt, hereinafter Hammerschmidt;) in view of US 20150379963 A1 (Bogdan Constantin  Holmanu,  hereinafter Holmanu).
Regarding claim 1, Hammerschmidt discloses a method (par. [0020], “systems and methods…”) of a wireless communication locator station to be disposed at a specific location (par.   [0028], “ear pieces 104 and/or the device 110 may be communicatively connected, via a network 150, to a server 140… wireline and/or wireless communication networks. Representative networks include telecommunications networks (e.g., cellular networks), local area networks, wide area networks, and/or the Internet”), comprising: 
detecting (par. [0065], “the spatial positions (X.sub.L, Y.sub.L, Z.sub.L), (X.sub.R, Y.sub.R, Z.sub.R) and calculating rotation angle information (fig. 5 and pars. [0055], [0079], “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…”) of at least one client-based portable device (fig. 7, “ear pieces 104” corresponding to “client-based portable device”), which is carried or worn by a user (fig. 7, “ear pieces 104” are at least worn by a user), according to a specific wireless communication standard (par.   [0028], “ear pieces 104 and/or the device 110 may be communicatively connected, via a network 150, to a server 140… wireline and/or wireless communication networks. Representative networks include telecommunications networks (e.g., cellular networks), local area networks, wide area networks, and/or the Internet”) between the wireless communication  locator (“station server 140”) and the at least one client-based portable device (“ear pieces 104) when the at least one client-based portable device is within a signal range of the wireless communication locator station (fig. 2; pars. [0028] and [0037], “the transceivers 212a, 212b may provide communication connectivity between the ear pieces 104 and, optionally, with other components such as the device 110 and/or the server 140. The transceivers 212a, 212b may each be embodied as a wireless communication interface (e.g., Bluetooth, Wi-Fi, or cellular”); 
generating a head pose direction estimation according to the calculated rotation angle information (fig. 5 and pars. [0046], [0055],  “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…determine the estimated head orientation and/or position of the user “); and  when the head pose direction estimation indicates that a user turns a face towards the wireless communication locator station (par. [0066], “compare the estimated head orientation with the position of the object specified in the search input of step 702 to determine whether the object is positioned such that it corresponds with the facing direction of the user's head (box 712)…”), sending at least one packet signal from the wireless communication locator station to a server-based portable device (par. [0077], “via the device 110”)  to the wireless communication locator station (fig. 9 and par. [0080], “The source audio stream may be transmitted to the device 110 by the server 140 or other source”), which is successfully [paired with and security-connected] with the at least one client-based portable device, so that the server-based  portable device can transfer the at least one packet signal to the at least one client-based portable device after receiving the at least one packet signal (fig. 9, “box 912” and “box 914”).
Hammerschmidt does not specifically disclose where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station.
	In related art concerning eye display interface for a touch display device,  Holmanu  discloses where the devices are successfully paired with and security-connected (par. [0061], “Once paired, the touch display device 102 establishes a secure data link with the eye display device 108…”) and where a user turns a face towards the wireless communication locator station (where the device can be any type of device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmanu’s teachings where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station with the systems and methods for determining estimated head orientation and position disclosed by Hammerschmidt because one of ordinary skill in the art would have recognized that secure device pairing is an ubiquitous process used in wireless connections to ensure that only the devices that are allowed in the pairing can communicate. Also, a user turns a face towards the wireless communication locator station corresponds to one of the many device types that the user can interact with to exchange information.
Regarding claim 3, Hammerschmidt discloses a method  (par. [0020], “systems and methods…”) applied into a server-based portable device (fig. 7, “device 110” corresponding to a “server-based portable device”) with at least one client-based portable device (fig. 7, “ear pieces 104” corresponding to “client-based portable device”) that is to be carried or worn by a user (fig. 7, “ear pieces 104” are at least worn by a user), comprising:
	receiving rotation angle information of the at least one client-based portable device from the at least one client-based portable device (par. [0065], “the spatial positions (X.sub.L, Y.sub.L, Z.sub.L), (X.sub.R, Y.sub.R, Z.sub.R) of each of the left and right ear pieces [104] and the rotation angle δ may be transmitted to the device 110”), the rotation angle  information is calculated by the at least one client-based portable device (fig. 5 and par. [0055], “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…”; thus,  calculated by “left and right ear pieces [104]”) according to a specific wireless communication standard between a wireless communication locator station disposed at a specific location (par.   [0028], “ear pieces 104 and/or the device 110 may be communicatively connected, via a network 150, to a server 140… wireline and/or wireless communication networks. Representative networks include telecommunications networks (e.g., cellular networks), local area networks, wide area networks, and/or the Internet”) and the at least one client-based portable device when the at least one client-based portable device is within a signal range of the wireless communication locator station (fig. 2; pars. [0028] and [0037], “the transceivers 212a, 212b may provide communication connectivity between the ear pieces 104 and, optionally, with other components such as the device 110 and/or the server 140. The transceivers 212a, 212b may each be embodied as a wireless communication interface (e.g., Bluetooth, Wi-Fi, or cellular”), where at least  “Bluetooth” and wireless “local area networks” require the devices to be within a certain range for communication);
	generating a head pose direction estimation according to the calculated rotation angle information (fig. 5 and pars. [0046], [0055],  “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…determine the estimated head orientation and/or position of the user “); and
	when the head pose direction estimation indicates that a user turns a face towards the [wireless communication locator station] (par. [0066], “compare the estimated head orientation with the position of the object specified in the search input of step 702 to determine whether the object is positioned such that it corresponds with the facing direction of the user's head (box 712)…”), sending a request from the
server-based portable device (par. [0077], “via the device 110”)  to the wireless communication locator station (fig. 9 and par. [0080], “The source audio stream may be transmitted to the device 110 by the server 140 or other source”, thus, requested to the “server 140”) to ask for at least one packet signal (par. [0077], ”initiated by the user, such as via the device 110 or the ear pieces 104 (box 902)....a request from the user to play an audio stream”) of the wireless communication locator station which is to be transferred to the at least one client-based portable device (fig. 9, “box 912” and “box 914”).
	Hammerschmidt does not specifically disclose where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station.
	Holmanu  discloses where the devices are successfully paired with and security-connected (par. [0061], “Once paired, the touch display device 102 establishes a secure data link with the eye display device 108…”) and where a user turns a face towards the wireless communication locator station (where the device can be any type of device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmanu’s teachings where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station with the systems and methods for determining estimated head orientation and position disclosed by Hammerschmidt because one of ordinary skill in the art would have recognized that secure device pairing is an ubiquitous process used in wireless connections to ensure that only the devices that are allowed in the pairing can communicate. Also, a user turns a face towards the wireless communication locator station corresponds to one of the many device types that the user can interact with to exchange information. 
	 Regarding claim 13, Hammerschmidt discloses an electronic device (fig. 7, “server 140”) to be applied into a wireless communication locator station to be disposed at a specific location (fig. 7, “server 140”), comprising:
a processing circuit (server inherently comprise at least a processor), configured for: 
detecting (par. [0065], “the spatial positions (X.sub.L, Y.sub.L, Z.sub.L), (X.sub.R, Y.sub.R, Z.sub.R) and calculating rotation angle information (fig. 5 and pars. [0055], [0079], “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…”) of at least one  client-based portable device (fig. 7, “ear pieces 104” corresponding to “client-based portable device”), which is carried or worn by a user (fig. 7, “ear pieces 104” are at least worn by a user), according to a specific wireless communication standard (par.   [0028], “ear pieces 104 and/or the device 110 may be communicatively connected, via a network 150, to a server 140… wireline and/or wireless communication networks. Representative networks include telecommunications networks (e.g., cellular networks), local area networks, wide area networks, and/or the Internet”) between the wireless communication locator station (“station server 140”) and the at least one client-based portable device (“ear pieces 104) when the at least one client-based portable device is within a signal range of the wireless communication locator station (fig. 2; pars. [0028] and [0037], “the transceivers 212a, 212b may provide communication connectivity between the ear pieces 104 and, optionally, with other components such as the device 110 and/or the server 140. The transceivers 212a, 212b may each be embodied as a wireless communication interface (e.g., Bluetooth, Wi-Fi, or cellular”); and  
generating a head pose direction estimation according to the calculated rotation angle information (fig. 5 and pars. [0046], [0055],  “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…determine the estimated head orientation and/or position of the user “); 
a communication circuit (where inherently, the server requires a communication circuit to communicate wirelessly with the other devices), coupled to the processing circuit (it requires connection with the processor), for sending at least one packet signal from the wireless communication locator station to a server-based portable device (par. [0077], “via the device 110”), which is successfully [paired with and  security-connected] with the at least one client-based portable device (fig. 9 and par. [0080], “The source audio stream may be transmitted to the device 110 by the server 140 or other source”) when the head pose direction estimation indicates that a user turns a face towards the wireless communication locator station (par. [0066], “compare the estimated head orientation with the position of the object specified in the search input of step 702 to determine whether the object is positioned such that it corresponds with the facing direction of the user's head (box 712)…”), to make the server-based portable device transfer the at least one packet signal to the at least one client-based portable device after receiving the at least one packet signal (fig. 9, “box 912” and “box 914”).
Hammerschmidt does not specifically disclose where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station.
Holmanu  discloses where the devices are successfully paired with and security-connected (par. [0061], “Once paired, the touch display device 102 establishes a secure data link with the eye display device 108…”) and where a user turns a face towards the wireless communication locator station (where the device can be any type of device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmanu’s teachings where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station with the systems and methods for determining estimated head orientation and position disclosed by Hammerschmidt because one of ordinary skill in the art would have recognized that secure device pairing is an ubiquitous process used in wireless connections to ensure that only the devices that are allowed in the pairing can communicate. Also, a user turns a face towards the wireless communication locator station corresponds to one of the many device types that the user can interact with to exchange information.
	Regarding claim 15, Hammerschmidt discloses an electronic device (fig. 7, “device 110”) used in a server-based portable device (fig. 7, “device 110” corresponding to a “server-based portable device”) which is to be successfully paired with and security-connected with at least one client-based portable device (fig. 7, “ear pieces 104” corresponding to “client-based portable device”) that is to be carried or worn by a user (fig. 7, “ear pieces 104” are at least worn by a user. This limitation is not positively recited; therefore, the device is not paired), comprising:
	a communication unit (fig. 2, “transceiver 240”), configured for receiving rotation angle information of the at least one client-based portable device from the at least one client-based portable device (par. [0065], “the spatial positions (X.sub.L, Y.sub.L, Z.sub.L), (X.sub.R, Y.sub.R, Z.sub.R) of each of the left and right ear pieces [104] and the rotation angle δ may be transmitted to the device 110”), the rotation angle information is calculated by the at least one client-based portable device (fig. 5 and par. [0055], “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…”; thus,  calculated by “left and right ear pieces [104]”) according to a specific wireless communication standard between a wireless communication locator station disposed at a specific location and the at least one client-based portable device (par.   [0028], “ear pieces 104 and/or the device 110 may be communicatively connected, via a network 150, to a server 140… wireline and/or wireless communication networks. Representative networks include telecommunications networks (e.g., cellular networks), local area networks, wide area networks, and/or the Internet”) when the at least one client-based portable device is within a signal range of the wireless communication locator station (fig. 2; pars. [0028] and [0037], “the transceivers 212a, 212b may provide communication connectivity between the ear pieces 104 and, optionally, with other components such as the device 110 and/or the server 140. The transceivers 212a, 212b may each be embodied as a wireless communication interface (e.g., Bluetooth, Wi-Fi, or cellular); and 
	a processing unit (fig. 2, “processor 232”), coupled to the communication unit (fig. 2), for generating a head pose direction estimation according to the calculated rotation angle information (fig. 5 and pars. [0046], [0055],  “One or more of the steps 502, 504, and 506 each may be performed by the ear pieces, the device, and/or the server (or other device in the network)…determine the estimated head orientation and/or position of the user “);
	where when the head pose direction estimation indicates that a user turns a face towards the wireless communication locator station (par. [0066], “compare the estimated head orientation with the position of the object specified in the search input of step 702 to determine whether the object is positioned such that it corresponds with the facing direction of the user's head (box 712)…”), the processing unit controls the communication unit to send a request from the server-based portable device (par. [0077], “via the device 110”)  to the wireless communication locator station (fig. 9 and par. [0080], “The source audio stream may be transmitted to the device 110 by the server 140 or other source”, thus, requested to the “server 140”) to ask for at least one packet signal (par. [0077], ”initiated by the user, such as via the device 110 or the ear pieces 104 (box 902)....a request from the user to play an audio stream”) of the wireless communication locator station which is to be transferred to the at least one client-based portable device (fig. 9, “box 912” and “box 914”).
	Hammerschmidt does not specifically disclose where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station.
	Hammerschmidt does not specifically disclose where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station.
	Holmanu  discloses where the devices are successfully paired with and security-connected (par. [0061], “Once paired, the touch display device 102 establishes a secure data link with the eye display device 108…”) and where a user turns a face towards the wireless communication locator station (where the device can be any type of device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmanu’s teachings where the devices are successfully paired with and security-connected and where a user turns a face towards the wireless communication locator station with the systems and methods for determining estimated head orientation and position disclosed by Hammerschmidt because one of ordinary skill in the art would have recognized that secure device pairing is an ubiquitous process used in wireless connections to ensure that only the devices that are allowed in the pairing can communicate. Also, a user turns a face towards the wireless communication locator station corresponds to one of the many device types that the user can interact with to exchange information.
	Regarding claims 2, 4, 14 and 16, Hammerschmidt and Holmanu disclose all the limitations of claims 1, 3, 13 and 15, respectively.  Hammerschmidt  further discloses where the specific wireless communication standard supports Bluetooth communication direction finding function (par. [0037], “wireless communication interface (e.g., Bluetooth…)”; par. [0052], “the user may be provided one or more instructions, based on the orientation and/or position of the user's head…the information provided to the user may direct the user to turn ninety degrees to the right and proceed ahead in that direction until reaching the desired object”); the at least one client-based portable device is at least one Bluetooth audio device (par. [0037], “ear pieces 104…The transceivers 212a, 212b may transmit and/or receive digital audio and/or voice data.”) or at least one Bluetooth headset (par. [0035], “headsets”); the server-based portable device is a mobile phone device (fig. 7, “device 110” is a mobile phone) or a wearable electronic device; the at least one packet signal is at least one audio Bluetooth packet (par. [0037], where Bluetooth audio signals are transmitted/received in “audio data packets”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
09/23/2022


/ANKUR JAIN/Primary Examiner, Art Unit 2649